SO ORDERED.

SIGNED this 4th day of May, 2021.




____________________________________________________________________________




           Designated for online use but not print publication
            IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF KANSAS



In Re:

Brandi Leanne Beach,                                Case No. 19-41514
                                                    Chapter 7
                    Debtor.

Megaforce, L.L.C.,

                    Plaintiff,
v.                                                  Adv. No. 20-07009


Brandi Leanne Beach,

                    Defendant.

     Amended1 Memorandum Opinion and Order on Burden of Proof


       1
       This amended order corrects the party designation in the last sentence of
paragraph one.

               Case 20-07009      Doc# 73    Filed 05/04/21   Page 1 of 5
       Plaintiff objects to discharge of its claim against Debtor under §

523(a)(2),2 false pretenses, false representation, or actual fraud, and §

523(a)(6), willful and malicious injury. Prior to trial the parties seek a ruling

on the applicable burden of proof.3 Defendant contends that with respect to

the objection to discharge based upon fraud the Plaintiff has the burden to

prove its allegations by clear and convincing evidence. Plaintiff contends that

the standard is preponderance of the evidence.

       Determination of the applicable burden of proof is dependent upon the

precise issues being litigated. Although Plaintiff''s complaint could be

construed to be requesting a judgment for the amount of its claim, in addition

to whether such claim is excepted from discharge, the Court concludes from

review of the record that this proceeding does not include litigation of

Debtor’s liability on Megaforce’s claim. Prepetition Plaintiff and Defendant

engaged in various business transactions. Debtor's schedules include a

business debt to Megaforce in the amount of $263,014.53, stating the claim is

contingent, unliquidated, and disputed.4 Megaforce filed a proof of claim for




       2
         11 U.S.C. § 523(a)(2). Future references in the text to section of Title 11 shall be
to the section number only.
       3
       Plaintiff Megaforce, L.L.C. appears by Stephan L. Skepnek. Defendant Brandi
Beach appears by Todd A. Luckman.
       4
           Doc. 1, 26.

                                              2

                  Case 20-07009    Doc# 73    Filed 05/04/21    Page 2 of 5
$256,784.14.5 Attached to the proof of claim is a copy of a settlement

agreement, signed by Defendant, as guarantor. It provides for periodic

payments and shows $256,784.14 as the remaining balance after payment

period 13. Defendant has not objected to the proof of claim. When opposing

Megaforce's motion for relief from stay to continue state court litigation

against Debtor and related business entities, Defendant stated, "Debtor does

not dispute that an amount is owed by the now defunct corporate entities and

her by way of a guarantee." 6 The pretrial order states the relief sought by

Megaforce is “[j]udgment in its favor. . . and declare debt in the amount of

$256,784.14 non-dischargeable.” under §§ 523(a)(2(A) and (a)(6).7 Debtor’s

defenses do not include a contention that the claim is not owed or a challenge

to the amount.8 The question of the applicable burden of proof therefore

exists only with respect to dischargeability.

      The United States Supreme Court in Grogan v. Garner9 held that the

standard of proof in dischargeability litigation under §523(a) is

preponderance of the evidence. That standard applies in this proceeding.


      5
          Claim 6-1.
      6
          Doc. 26, 1.
      7
       Doc. 68, 7.
      8
          Id., 5-7.
      9
          498 U.S. 279 (1991).

                                            3

                  Case 20-07009   Doc# 73   Filed 05/04/21   Page 3 of 5
When arguing to the contrary, Defendant conflates a finding of liability on a

claim, such as fraud, which is often determined by state law under the clear

and convincing evidence standard, and the dischargeability of a claim for

money that was obtained by fraud, which is determined by the federal

bankruptcy law preponderance of the evidence standard. In contrast to this

case, in some adversary proceedings, two distinct issues may be involved: (1)

allowance of a claim for personal liability under § 502; and (2)

dischargeability of that claim under § 523(a). In that circumstance, as to the

first issue the burden of proof is usually determined by state law, such as

clear and convincing evidence on a fraud claim under Kansas law. The burden

of proof on the second issue, would be preponderance of the evidence in accord

with Grogan v Garner. In this case, only dischargeability is being litigated.

The application of the preponderance of the evidence standard does not

deprive Debtor of any state law rights.

      In Grogan v. Garner, the amount of the claim was determined by a

prepetition judgment, and the issue was dischargeability of that judgment.

In this case, there is no dispute as to the contractual basis of the claim and

its amount; the issue is dischargeability of that claim. Section 523(a)(2) does

not except from discharge only liability for fraud judgments; it excepts from

discharge claims for money to the extent obtained by fraud. Application of the



                                          4

              Case 20-07009   Doc# 73     Filed 05/04/21   Page 4 of 5
federal burden of proof for dischargeablity does not deprive a debtor of the

higher standard of proof on the issue of liability.

      For the foregoing reasons, the Court holds that when litigating its

dischargeability complaint against Debtor, Megaforce has the burden to

prove the elements of its claims by a preponderance of the evidence.

      It is so ordered.

                                     ###




                                         5

              Case 20-07009    Doc# 73     Filed 05/04/21   Page 5 of 5
